DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (Pub No: US 20160286574 A1) in view of Liu et al (Pub No: US 20160165653 A1).
Regarding claims 1, 5, Abraham et al, discloses an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28) comprising: a housing (housing 2308 : the wireless device 2302 may also include a housing 2308; paragraph 0206); a plurality of antennas (an antenna 2316 may be attached to the housing 2308 and electrically coupled to the transceiver 2314; the wireless device 2302 may also include multiple transmitters, multiple receivers, multiple transceivers, and multiple antennas; in addition, an antenna 2816 may be 
However, Abraham et al, does not specifically disclose the features of transmitting a second signal during the second duration that overlaps at least partially with the first duration.
On the other hand, Liu et al, from the same field of endeavor, discloses the features of transmitting (a NAN data device can transmit a synchronization request message to all NAN data device neighbors during a NW to request the neighbors to transmit NAN synchronization beacons; a NAN data device may schedule NAN beacon transmissions in subsequent NWs for a plurality of discovery window intervals; note that a window (a time duration of 16 ms or 48 ms, 
Regarding claim 2, Abraham et al as modified, discloses an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the first frequency band includes a center frequency of 2.4 GHz, and the second frequency band includes a center frequency of 5 GHz (a NAN network may operate in only one channel in the 2.4 gigahertz frequency band, and optionally, in one channel in the 5 GHz frequency band (paragraph 0099, 0119).
  Regarding claim 3, Abraham et al as modified, discloses an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the first signal includes the synchronization beacon frame (the NAN synchronization beacon may be broadcasted by NAN devices during the discovery window; NAN devices that receive the NAN synchronization beacon may use the beacon for clock synchronization; paragraph 0099), and wherein the second signal includes the service discovery frame (the service provider NDL schedule 912 may be published by the first STA 902 when the first STA 902 advertises one or more services (in a discovery window as part of NAN service discovery); the service provider NDL schedule 912 may be inserted into an NDL attribute within a service discovery frame; paragraph 0115, 0134).
Regarding claim 4, Abraham et al as modified, discloses an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the second duration is longer than the first duration (the service provider NDL schedule 912 may have 5 different logical channels; each of the logical channels may be associated with a different set of time 
Regarding claim 8, Abraham et al as modified, discloses an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the second signal (the STA 114 may transmit a reference signal, such as an association probe or request, to the AP 104; the second STA 254 may establish 260 the connection by transmitting an association request to the first STA 252; paragraph 0104) includes a frame (the indicator with the wake up information and the time block information may make up an NDL attribute; the NDL attribute may be a field within a message (a discovery frame, a management frame, or an action frame) that is same as a frame included in the first signal (the NDL attribute may be inserted into a NAN management frame; a NAN management frame (NMF) may have the same or similar structure as a service discovery frame ; paragraph 0105, 0134).
Regarding claims 9, 13, Abraham et al, discloses a method of an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), the method comprising: transmitting (the first STA 252 may transit a message 256 to the second STA 254; the communication interval 200 may include discovery windows 202, 218 (NAN service discovery windows), which may be time windows designated for and dedicated for enabling wireless devices (a STA) within a NAN to discover other wireless devices ; in addition, wireless devices in the NAN may transmit peer discovery signals for peer discovery; paragraph 0095) a first 
However, Abraham et al, does not specifically disclose the features of transmitting a second signal during the second duration and a third signal in the second frequency band including at least one of the service discovery frame or the action frame at a third interval for a third duration that does not overlap with the first and second durations.
On the other hand, Liu et al, from the same field of endeavor, discloses the features of transmitting (a NAN data device can transmit a synchronization request message to all NAN data device neighbors during a NW to request the neighbors to transmit NAN synchronization beacons; a NAN data device may schedule NAN beacon transmissions in subsequent NWs for a plurality of discovery window intervals; note that a window (a time duration of 16 ms or 48 ms, for example) ; in addition, a NAN device may use periodically transmitted management frames such as NAN beacons or service discovery frames ;paragraph 0179, 0184, 0189) a second signal during the second duration (read as : the wireless device can transmit the first signal including the synchronization beacon frame during the first duration and the second signal including the service discovery frame during the second duration), transmitting a third signal in the second frequency band including at least one of the service discovery frame or the action frame at a third interval for a third duration that does not overlap with the first and second durations (overlap with NAN DW and NW on NAN channels ; minimum overlapped time duration; the time slots are assigned to two devices with minimum overlapping; paragraph 0182, 0197, 0205-0206, 0211; see fig. 16 for details; paragraph 0194, 0197). Note that the first discovery frame (published in the first frame transmitted in the discovery window) may include one or more attributes that may include fields describing the published service. The first service discovery 
  Regarding claim 10, Abraham et al as modified, discloses a method of an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the first frequency band includes a center frequency of 2.4 GHz, and wherein the second frequency band includes a center frequency of 5 GHz (a NAN network may operate in only one channel in the 2.4 gigahertz frequency band, and optionally, in one channel in the 5 GHz frequency band (paragraph 0099, 0119).
Regarding claim 11, Abraham et al as modified, discloses a method of an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the first signal 
Regarding claim 12, Abraham et al as modified, discloses a method of an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the second duration is longer than the first duration (the service provider NDL schedule 912 may have 5 different logical channels; each of the logical channels may be associated with a different set of time blocks having a different time block duration and periodicity; it means that the second duration can be longer than the first duration; paragraph 0136-0137; paragraph 0292, 0294).
Regarding claim 15, Abraham et al as modified, discloses a method of an electronic device (fig. 1; wireless device 2302 of fig. 23, or wireless device 2802 of fig. 28), wherein the second signal(the STA 114 may transmit a reference signal, such as an association probe or request, to the AP 104; the second STA 254 may establish 260 the connection by transmitting an association request to the first STA 252; paragraph 0104) includes a frame (the indicator with the wake up information  (the NDL attribute may be inserted into a NAN management frame; a NAN management frame (NMF) may have the same or similar structure as a service discovery frame ; paragraph 0105, 0134).
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al (Pub No: US 20160286574 A1) in view of Liu et al (Pub No: US 20160165653 A1) as applied to claims 1, 9 above, and further in view of Le et al (Pub No: US 20140065962 A1).
Regarding claims 7, 14, Abraham and Liu disclose everything claimed as explained above except the features of activating a plurality of antennas of the electronic device for the first or second duration, and deactivating the plurality of antennas for a duration other than the first and second durations.
However, Lee et al discloses the features of activating (a controller of the Bluetooth chipset of the peripheral component is activated; display 240 includes Bluetooth chipset 242 and antenna 244 for use by chipset 242; paragraph 0012, 0022) a plurality of antennas (Bluetooth chipset and antenna chipset 252 and antenna 254; antennae used by Bluetooth and Wi-Fi), may be coupled to computing device 200; paragraph 0022-0024, 0032) of the electronic device (computing device 200 activate a communication chipset or module of such a component; paragraph 0041, 0046) for the first or second duration (a controller of chipset 206 is deactivated and a controller of the Bluetooth chipset of the peripheral component is activated; paragraph 0012, 0026) and deactivating (the host deactivates its internal Bluetooth module) the plurality of antennas for a duration other than the first and second durations (the host device deactivates its Bluetooth module and the component’s module is activated; the component will then .
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641